PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,954,302
Issued: March 23, 2021
Application No. 16/098,479
Filed: 2 Nov 2018
For: ANTI-PD-L1 ANTIBODIES

:	
:	DIRECTOR’S DECISION ON
:	PATENT TERM ADJUSTMENT
:
:




This is a response to patentee’s “Petition Requesting Reconsideration of Patent Term Adjustment (35 U.S.C. § 154(b)(3)(B)(ii); 37 C.ER. § 1.705(b); MPEP 2734),” filed April 28, 2021, requesting that the Office adjust the patent term adjustment from 141 days to 148 days. This matter is being properly treated pursuant to 37 C.F.R. § 1.705(b) as an application for Patent Term Adjustment (“PTA”).

The request for reconsideration is granted to the extent that the determination has been reconsidered. However, the request for reconsideration of patent term adjustment is DENIED with respect to making any change in the patent adjustment determination under 35 U.S.C. § 154(b) of one hundred and forty-one (141) days.  

This decision is the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

THERE WILL BE NO FURTHER CONSIDERATION OF THIS MATTER BY THE OFFICE.

Relevant Procedural History

On March 23, 2021, the Office determined that applicant was entitled to 141 days of PTA.

On April 28, 2021, patentee filed the present application for PTA seeking reconsideration of the patent term adjustment and requesting that the Office accord the patent a PTA of 148 days. Patentee contests the adjustment of 141 days assessed pursuant to 37 C.F.R. § 1.703(a)(1) and asserts that the correct adjustment in this regard is 148 days.

Decision

Upon review, the USPTO affirms that patentee is entitled to one hundred and forty-one (141) days of PTA. 

Patentee and the Office are not in agreement regarding the amount of “A” delay under 35 U.S.C. § 154(b)(1)(A).

Patentee and the Office are in agreement regarding the amount of “B” delay under 35 U.S.C. § 154(b)(1)(B), the “C” delay under 35 U.S.C. § 154(b)(1)(C), the number of overlapping days under 35 U.S.C. § 154(b)(2)(A), and the amount of reduction of PTA under 35 U.S.C. § 154(b)(2)(C)(iii).

 “A” Delay

Patentee and Office do not agree that there are 141 days of “A” delay. The PTA was calculated to be 141 days pursuant to 37 C.F.R. § 1.703(a)(1) in connection with the restriction requirement mailed May 29, 2020.
 
This patent was filed as a National Stage application pursuant to 35 U.S.C. § 371. For National Stage applications that issue as patents on or after January 14, 2013, the 14-month period for calculating A-delay begins from the date of commencement, which is 30 months after the priority date, unless there was an express and compliant request for early processing. 

The date that the national stage of an international application commences is addressed in the Manual of Patent Examining Procedure (MPEP) at § 1893.01, wherein it states:

Subject to 35 U.S.C. 371(f), commencement of the national stage occurs upon expiration of the applicable time limit under PCT Article 22(1) or (2), or under PCT Article 39(1)(a). See 35 U.S.C. 371(b) and 37 CFR 1.491(a). PCT Articles 22(1), 22(2), and 39(1)(a) provide for a time limit of not later than the expiration of 30 months from the priority date. Thus, in the absence of an express request for early processing of an international application under 35 U.S.C. 371(f) and compliance with the conditions provided therein, the U.S. national stage will commence upon expiration of 30 months from the priority date of the international application. Pursuant to 35 U.S.C. 371(f), the national stage may commence earlier than 30 months from the priority date, provided applicant makes an express request for early processing and has complied with the applicable requirements under 35 U.S.C. 371(c). (Emphasis added.)

Unless an applicant has expressly requested early processing and met the requirements for such pursuant to 35 U.S.C. § 371(c), the date of commencement is 30 months from the date of priority. See Actelion v. Matal, 881 F.3d 1339 (Fed. Cir 2018). Patentee’s on (Form PT0-1390) “TRANSMITTAL LETTER TO THE UNITED STATES DESIGNATED/ELECTED OFFICE (D0/EO/US) CONCERNING A SUBMISSION UNDER 35 U.S.C. 371” did not check the box expressly requesting to begin national stage early nor did applicant unambiguously in any other paper expressly seek early entry into the national stage. Thus, based on the priority date of May 9, 2016, the date of commencement is November 9, 2018. Therefore, the period of adjustment pursuant to 37 C.F.R. § 1.703(a)(1) is as follows:

141 days under 37 C.F.R. § 1.703(a)(1) beginning on January 10, 2020, the day after the date that is fourteen months after the date of commencement, and ending May 29, 2020, the date that the Restriction Requirement was mailed.

Patentee asserts that the A-delay should be measured between the date that the application was in condition for examination (November 2, 2019) and the date the restriction requirement was mailed. The Office is not sure what is meant by “condition for examination” but to the extent that application is addressing the concept of “ready for examination”, the Office notes that the concept of ready for examination addresses applicant delays not Office delays. See 37 CFR 1.704(c)(13) and 1.704(f). To the extent that patentee argues that the date of commencement was on November 2, 2019 rather than the Office determined date of November 9, 2019, this argument is inconsistent with Actelion, where the Federal Circuit has determined that commencement will not begin prior to 30-months unless applicant makes an express request for early processing and has submitted all of the requirements of 35 U.S.C. 371. See Actelion supra.

As there were no other Office delays under 37 C.F.R. § 1.703(a), the period of “A” delay is 141 days. 

“B” Delay 
  
Patentee and the Office agree that there are zero days of “B” delay. The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis AG v. Lee, 740 F.3d 593 at 601 (Fed. Cir. 2014). As the patent issued less than three years after the date of commencement, the period of “B” delay is zero days.

“C” Delay

Patentee and the Office agree that the amount of “C” delay under 37 C.F.R. § 1.703(e) is zero. As there were no delays caused by interference proceedings, secrecy orders, or successful appellate reviews, there are no “C” delays.

Overlap

Patentee and the Office are in agreement that the total number of overlapping days of Office delay is zero days. Overlap occurs when calendar days overlap between “A” and “B” delays.  See, Wyeth v. Kappos, 591 F.3d 1364 at 1370. As the patent issued less than three years after the date of commenced, there can be no overlapping days.

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 C.F.R. § 1.704 [Applicant Delay]  

Patentee and the Office agree that, as there was no failure by applicant to engage in reasonable efforts to conclude prosecution of the application, the patent is subject to a reduction of zero days pursuant to 37 C.F.R.  21 1.704(b).

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				

141 + 0 + 0 – 0 – 0 = 141 days
	                         
Patentee’s Calculation:

148 + 0 + 0 – 0 – 0 = 148 days 

The Office affirms that Patentee is entitled to PTA of one hundred and forty-one (141) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following:  141 + 0 + 0 – 0 – 0 = 141 days. A correction of the determination of patent term adjustment under 35 U.S.C. § 154(b) to 148 days is not merited. As the front page of the patent properly reflects the PTA determination of 141 days, no further action is required. Accordingly, the request for redetermination of patent term adjustment is denied.  

The Office acknowledges receipt of the $200.00 fee set forth in 37 C.F.R. § 1.18(e). No additional fees are required.


Telephone inquiries regarding this decision may be directed to Attorney Advisor Alesia M. Brown at (571) 272-3205.



/Charles Kim/
Director
Office of Petitions